Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

This Stock Exchange Agreement together with all the Exhibits, Schedules and
other attachments (the "Agreement") is entered into on March 6, 2018 and is made
among SLEEPAID HOLDING COMPANY, a Nevada corporation ("Seller"), YUGOSU
INVESTMENT LIMITED, a Hong Kong corporation ("YIL"), GUANGZHOU SLEEPAID
HOUSEHOLD SUPPLIES CO., LTD., a China corporation ("GSHS"), GUANGZHOU YUEWIN
TRADING CO., LTD., a China corporation (“GYTC”), AND ZZLL INFORMATION
TECHNOLOGY, INC., a Nevada corporation (“ZZLL”) and its 100% wholly owned
subsidiary, SYNDICORE ASIA LTD. (“SAL”), a Hong Kong corporation.

PRELIMINARY STATEMENTS

WHEREAS, the Board of Directors of Seller and ZZLL deem it advisable and
generally in their respective best interests that ZZLL through its subsidiary
SAL, acquire all the issued and outstanding capital stock of YIL; and

WHEREAS, the Board of Directors of Seller and ZZLL deem it advisable and in
their respective best interests that ZZLL, through its subsidiary SAL, acquire
the stock of GSHS and GYTC; and

WHEREAS, ZZLL has authorized capital stock consisting of 400,000,000 shares of
voting common stock with $.0001 par value per share and 100,000,000 shares of
preferred stock, of which 19,727,448 shares of common stock are presently issued
and outstanding and zero shares of preferred stock are currently issued and
outstanding.

NOW, THEREFORE, in consideration of the premises and of the mutual agreement,
covenants, and provisions hereinafter set forth, the parties hereto agree that
all of the outstanding shares of common stock of YIL, GSHS and GYTC, which are
owned by Seller shall be exchanged for shares of ZZLL common stock, effective
April 9, 2018 (the “Effective Date”) and hereby agree upon and prescribe the
terms and conditions of such share exchange and the manner of carrying the same
into effect, as follows:




ARTICLE I




ACQUISITION

1.01

Acquisition.  As promptly as practicable following the satisfaction or waiver of
the conditions to the Parties' respective obligations hereunder, at the
Effective Time (as defined in Section 1.03) and pursuant to the terms hereof,
the Seller shall transfer all the common stock of YIL, GSHS and GYTC
(collectively referred to as the “Seller’s Stock”) to ZZLL’s subsidiary company,
SAL.  In consideration for such transfer, Seller shall receive in exchange
12,000,000 shares of ZZLL common stock (the "Exchange Transaction").  Such
shares of common stock shall have the terms and characteristics set forth in
ZZLL's articles of incorporation ("ZZLL Shares").  Such Shares may be paid
directly to the Seller or as the Seller may direct.  

1.02

Restrictions of ZZLL Shares.  Upon issuance of the ZZLL Shares to the Seller, in
accordance with the terms and conditions hereof, the ZZLL Shares shall be fully
paid, validly issued, and nonassessable, and not subject to any preemptive
rights or any liens, claims, equities, encumbrances, or security interests or
any restrictions on the transfer thereof other than those set forth in this
Agreement or imposed by law.





 

1

 

1.03

Closing; Surrender of Certificates.

The Closing shall take place later, of on or before April 9, 2018 (the
"Closing") at 1:00 p.m. Eastern Standard Time at the offices of Jones & Haley,
P.C.; or as any other such time when allowed pursuant to the rules of the United
States Securities and Exchange Commission. The Closing may be rescheduled by
agreement of the parties.  The date of the Closing shall be the Effective Time
of the Exchange Transaction.

(a)

Transfers at Closing.  At the Closing, the Seller shall transfer its share
certificates of YIL, GSHS and GYTC to ZZLL and ZZLL shall issue its share
certificates for 12,000,000 ZZLL Shares to Seller in accordance with Section
1.01 above.  At the Closing, the Seller shall deliver to ZZLL such other
documents as called for herein; and at the Closing, ZZLL shall deliver to Seller
such other documents as called for herein.

1.04

Additional Actions.  If at any time after the Effective Time, ZZLL, SAL or
Seller shall consider or be advised that any further assignments or assurances
in law or any other acts are necessary or desirable to vest, perfect or confirm,
of record or otherwise, in Seller or SAL title to and possession of any property
or right of Seller or SAL, as appropriate, acquired or to be acquired by reason
of, or as a result of, the Exchange Transaction, or otherwise to carry out the
purposes of this Agreement, ZZLL and SAL or Seller and their proper officers and
directors, solely in their official capacity as officers and directors, shall
execute any and all documents necessary to vest, perfect or confirm title to and
possession of such property or rights in SAL or in the Seller, as appropriate,
and otherwise to carry out the purposes of this Agreement.

1.05

Effect of Share Exchange.

(a)

Tax Treatment.  This Agreement contemplates a tax-free exchange of all the
Shares of YIL, GSHS, GYTC and ZZLL pursuant to §351 of the Internal Revenue
Code.  Following the "Closing" of the Exchange Transaction, it is contemplated
that YIL, GSHS and GYTC will remain in existence as wholly-owned subsidiaries of
SAL.

(b)

General.  As aforesaid, the Share Exchange shall become effective on the Closing
Date.

(c)

Articles of Incorporation and Bylaws.  The Articles of Incorporation and Bylaws
of both SAL and Seller, as in effect on the Closing shall continue to remain in
full force and effect (without interruption) on and after the Closing.

(d)

Directors and Officers.  On the Effective Date the Boards of Directors and the
Officers of Seller and SAL shall continue after Closing.





2







ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ZZLL AND SAL

In order to induce Seller to enter into this Agreement, SAL and ZZLL, jointly
and severally, represent and warrant to Seller that the statements contained in
this Article II are true and complete as of the date of this Agreement and will
be true and complete as of the Effective Time (as though made then and through
the Effective Time).

2.01

Organization and Standing.  SAL is a corporation duly organized, existing and in
good standing under the laws of Hong Kong, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to
conduct its business as it is currently conducted.  SAL is duly qualified to do
business and is in good standing in each jurisdiction where its activities would
require qualification, except where the failure to qualify would not have a
material adverse effect upon SAL's business or financial condition, or on the
ability of the Parties to consummate the transactions contemplated by this
Agreement ("SAL Material Adverse Effect").  SAL is not in default of any
provision of its Certificate of Incorporation, Bylaws or other agreements
relating to corporate governance or organization. ZZLL is a corporation duly
organized, existing and in good standing under the laws of the State of Nevada
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to conduct its business as it is currently conducted.
 ZZLL is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon ZZLL's business
or financial condition, or on the ability of the Parties to consummate the
transactions contemplated by this Agreement ("ZZLL Material Adverse Effect").
 ZZLL is not in default of any provision of its Certificate of Incorporation,
Bylaws or other agreements relating to corporate governance or organization.

2.02

Corporate Power and Authority.  ZZLL and SAL have all requisite corporate power
and authority to enter into and perform this Agreement.  ZZLL and SAL have duly
executed and delivered this Agreement and this Agreement is a legal, valid and
binding obligation of both ZZLL and SAL, enforceable in accordance with its
terms.  ZZLL and SAL represent and warrant that this Agreement is valid and
binding on ZZLL and SAL according to its terms and shall be binding on their
successors in interest or assigns.

2.03

Conflicts; Consents and Approvals.  ZZLL’s and SAL's execution or performance of
this Agreement will not:

(a)

result in a breach or default or entitle any third party to terminate or
accelerate any of the terms, conditions or provisions of the Certificates of
Incorporation or Bylaws of ZZLL or SAL or any agreements or obligations of
either ZZLL or SAL; or

(b)

violate any orders, writs, injunctions, decrees, statutes, rules, or regulations
applicable to ZZLL or SAL or their properties or assets.

2.04

Ownership of ZZLL Stock and Capitalization.  





3




 

(a)

Issuance of Shares.  All shares of ZZLL Stock to be issued in connection with
this transaction: (i) will be duly and validly authorized and issued, fully paid
and non-assessable, with no liability attaching to the ownership thereof, (ii)
are not subject to, and were not issued in contravention of, any preemptive or
similar rights pursuant to any provision of law, ZZLL Certificate of
Incorporation or Bylaws or any agreement, contract or other obligation to which
ZZLL or Seller is a party or is subject, and (c) were issued in accordance with
all applicable laws.  The rights, privileges and preferences of ZZLL Stock are
as stated in its Certificates of Incorporation.  There are no outstanding
options, subscriptions, warrants, puts, calls, agreements, understandings,
claims or other commitments or rights of any type relating to the issuance, sale
or transfer by ZZLL or the Seller of any securities or interests of ZZLL, nor
are there outstanding any securities which are convertible into or exchangeable
for shares or equity interests of ZZLL.

2.05

No Transfer Restrictions.  There are no outstanding agreements, restrictions,
contracts, commitments or demands of any character to which ZZLL or SAL is a
party or of which ZZLL or SAL is aware which relates to or restricts the
transfer of any of the shares of ZZLL Stock.  Upon consummation of the Exchange
Transaction as contemplated by this Agreement, Seller will acquire good and
marketable title to the ZZLL Stock, free and clear of all liens, pledges,
claims, security interests, encumbrances, charges or restrictions of any kind.

2.06

Compliance with Law.  ZZLL and SAL have materially complied with all laws,
statutes, ordinances, orders, rules, and all judgments, decisions and orders
entered by any federal, state, local or foreign court or governmental authority
or instrumentality applicable or relating to ZZLL or SAL or their businesses or
properties ("ZZLL and SAL Applicable Laws").

2.07

Title to and Condition of Properties.  ZZLL and SAL have good, valid and
marketable title or ownership, held free and clear of any encumbrance whatsoever
to all their assets and properties of every kind, tangible or intangible,
wherever located which is used or planned to be used in the conduct of their
businesses.  

2.08

No Conflict or Default.  ZZLL’s and SAL's execution and performance of this
Agreement will not: (i) violate any Applicable Laws or Permits, (ii) cause a
lien, security interest or encumbrance of any nature whatsoever with respect to
the properties or assets of ZZLL or SAL, or (iii) give any entity an interest or
rights, including rights of termination, acceleration or cancellation, with
respect to any of the properties, or assets of ZZLL or SAL.

2.09

Complete Disclosure.  The representations and warranties of SAL and ZZLL in this
Agreement or the related Schedules and Exhibits delivered by or on ZZLL’s or
SAL's behalf do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

To induce ZZLL and SAL to enter into this Agreement, Seller represents and
warrants that:





4




 

3.01

Organization and Standing.  Seller is a Nevada corporation, with full power and
authority (corporate and other) to conduct its business as currently conducted.
 Seller is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon Seller's
business or financial condition, or on the ability of the Parties to consummate
the transactions contemplated by this Agreement ("Seller Material Adverse
Effect").  Seller is not in default of any provision of its organizational
documents.

3.02

Capitalization and Security Holders.  Each outstanding share of Seller Stock has
been duly authorized and validly issued and is fully paid and non-assessable,
and no shares of Seller Stock have been issued in violation of preemptive or
similar rights.

3.03

Corporate Power and Authority.  Seller has all requisite power and authority to
enter into and perform this Agreement and to carry out its obligations under
this Agreement.  This Agreement and the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary Board of
Director action on the part of Seller.  This Agreement has been duly executed
and delivered and constitutes the legal, valid and binding obligation of Seller.

3.04

Compliance with Law.  Except where the failure to comply would not have a Seller
Material Adverse Effect, Seller has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered, by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to Seller or its businesses or properties
("Seller Applicable Laws").

3.05

Complete Disclosure.  The representations and warranties by Seller in this
Agreement or the related Schedules and Exhibits delivered by or on Seller's
behalf do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.

ARTICLE IV

COVENANTS OF THE PARTIES

4.01

Mutual Covenants.

(a)

General.  Each Party shall use its best efforts to take all actions promptly and
do all things necessary, proper or advisable to perform as required in this
Agreement, including without limitation using all commercially reasonable
efforts to cause the satisfaction of all the conditions set forth in this
Agreement for which the Party is responsible as soon as reasonably practicable
and to prepare, execute, acknowledge or verify, deliver, and file the additional
documents, and take or cause to be taken the additional actions, as any Party
may reasonably request to carry out the purposes or intent of this Agreement.

(b)

Cooperation.  At and after the Effective Time, each Party shall execute any and
all further documents and writings and perform any other commercially reasonable
actions reasonably requested by the other Party to perform this Agreement.    





 

5







ARTICLE V

CONDITIONS

5.01

Mutual Conditions.  The Parties' obligations to consummate the Exchange
Transaction and to perform this Agreement are subject to all of the following
conditions:

(a)

No Action.  No Action before any court or governmental body is pending or
threatened wherein a judgment, decree or order would restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or cause the
Exchange Transaction to be declared unlawful or rescinded.

(b)

Approvals.  All action necessary to authorize the execution and delivery of this
Agreement and consummation of the Exchange Transaction have been obtained.

ARTICLE VI

MISCELLANEOUS

6.01

Non-Waiver.  No failure by a Party to insist upon strict compliance with a term
or provision of this Agreement, to exercise any right, or to seek a remedy is a
waiver of the right to insist upon such strict compliance, to exercise that or
any other right, or seek that or any other remedy at any other time.  This
Agreement may not be modified by custom or practice in the trade, by the actions
of the Parties or in any other manner except in writing signed by the party
against whom enforcement is sought.  

6.02

Headings.  The headings of the various Articles and Sections of this Agreement
are not part of the context of this Agreement, are merely labels to assist in
locating such articles and Sections, and shall be ignored in construing this
Agreement.  

6.03

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which is an original, but all of which taken together are one and the same
Agreement.  

6.04

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto)
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all prior or contemporaneous discussions, negotiations,
agreements and understandings (both written and oral) among the Parties with
respect to such subject matter; and may be amended only by a writing signed by
all Parties.  

6.05

Governing Law.  This Agreement is governed by and shall be construed in
accordance with the laws of the State of Nevada, without regard to its
principles of conflicts of law.  The Parties irrevocably submit to the
jurisdiction and venue of any federal or state court in Las Vegas, Nevada, over
any dispute arising out of this Agreement and agree that all claims related to
any dispute related to this Agreement shall be heard and determined in any such
court.  The Parties irrevocably waive, to the fullest extent permitted by law,
any objection they may have to the venue of any dispute brought in any such
court or any defense of inconvenient forum for the maintenance of the dispute.  





6




6.06

Expenses.  Except as otherwise specifically provided in this Agreement, each
party shall pay the expenses they may incur in connection with the transactions
contemplated by this Agreement, including without limitation the fees and
expenses of legal counsel, accountants and financial advisors.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date listed above.




SLEEPAID HOLDING COMPANY







By: /s/Tao Wang

Tao Wang, CEO

YUGOSU INVESTMENT LIMITED







By:/s/ Tao Wang

Tao Wang, Director




GUANGZHOU SLEEPAID HOUSEHOLD SUPPLIES CO., LTD.







By: /s/Tao Wang

Tao Wang, General Manager




GUANGZHOU YUEWIN TRADING CO., LTD.







By: /s/Tao Wang

Tao Wang, General Manager

AND




ZZLL INFORMATION TECHNOLOGY, INC.







By:/s/Sean Webster

Sean Webster, CEO




SYNDICORE ASIA LIMITED







By:/s/Sean Webster

Sean Webster, Director








7